UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7985


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID L. HUGGARD,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, District Judge.
(1:13-cr-00005-JPJ-1; 1:14-cv-80772-JPJ-RSB)


Submitted:   April 21, 2016                 Decided:   April 26, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David L. Huggard, Appellant Pro Se.    Zachary T. Lee, Assistant
United States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     David L. Huggard seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion.    The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(B) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”        28 U.S.C.

§ 2253(c)(2) (2012).   When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.       Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003).   When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Huggard has not made the requisite showing.   Accordingly, we deny

his motion for appointment of counsel, deny a certificate of

appealability, and dismiss the appeal.      We dispense with oral

argument because the facts and legal contentions are adequately




                                 2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3